t c memo united_states tax_court barbara k west petitioner v commissioner of internal revenue respondent docket no filed date barbara k west pro_se anne m craig for respondent 1the court initially granted petitioner’s request that the case be conducted as a small_tax_case at the commencement of trial the court noted that the deficiency including the addition_to_tax and penalty for exceeded dollar_figure as a result the court concluded that the case did not qualify for small_tax_case treatment see sec_7463 e the court directed that the small_tax_case designation be removed and that the proceeding not be conducted under small_tax_case procedures see rule c unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure memorandum findings_of_fact and opinion thornton judge pursuant to sec_7443a and rule sec_180 and sec_183 this case was assigned to and heard by chief special_trial_judge peter j panuthos his recommended findings_of_fact and conclusions of law were filed and served upon the parties on date petitioner and respondent filed no objection to the chief special trial judge’s recommended findings_of_fact and conclusions of law after reviewing the record in this case and the report of the chief special_trial_judge we adopt the recommended findings_of_fact and conclusions of law of chief special_trial_judge panuthos as the report of the court respondent determined deficiencies additions to tax and penalties for petitioner’s and federal_income_tax in the following amounts year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure the issues for decision are whether petitioner received unreported income for and whether petitioner is entitled to business_expense deductions in excess of those respondent allowed for and whether petitioner is liable for a sec_6651 addition_to_tax for and and whether petitioner is liable for a sec_6662 penalty for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when she filed her petition petitioner moved to florida from colorado in in date she opened alex’s family restaurant and operated it as a sole_proprietorship throughout and petitioner owned and operated sea breeze restaurant as a sole_proprietorship from march through date she also operated and was the sole shareholder of jasmine west llc during and through date petitioner maintained a bank account for each business as well as multiple personal bank accounts she employed a bookkeeper in for her businesses but did not 2the record reflects that petitioner maintained one bank account for alex’s family restaurant one for sea breeze restaurant one for jasmine west llc under the name of barbara west d b a zorba’s and two personal bank accounts otherwise maintain books for the businesses she often borrowed funds from one business to pay the expenses of another business petitioner’s other sources of funds for the businesses included proceeds from the sale of real_estate and personal loans from friends petitioner did not timely file her federal_income_tax return for or a representative of the internal_revenue_service irs contacted petitioner in and informed her of her filing requirement petitioner thereafter filed delinquent returns the irs requested petitioner’s business records to verify her income she provided to the irs check registers for some of the bank accounts and some bank records the irs thereafter requested from the bank petitioner’s complete bank records the irs reviewed petitioner’s business and personal bank accounts and performed a bank_deposits analysis the irs examiner discussed the various entrie sec_3the record does not reflect the scope of the bookkeeper’s responsibilities petitioner did not provide any books_or_records at trial 4petitioner filed a form 1040ez income_tax return for single and joint filers with no dependents and a form_1040 u s individual_income_tax_return on date petitioner also filed a form_1040 on date and a form_1120s u s income_tax return for an s_corporation on date it appears petitioner also submitted at least one amended_return to the irs examiner the return attached as an exhibit to the stipulations does not include a schedule c profit or loss from business or any business income with petitioner and accepted her characterization of many of the deposits she could identify petitioner failed to provide complete records to substantiate business_expenses or nontaxable items and was unable to identify all of the deposits listed in the bank records on date respondent issued to petitioner a notice_of_deficiency for and using a bank_deposits analysis respondent determined that petitioner had omitted income as follows total deposits nontaxable items net deposits gross_receipts amounts reported as gross_receipts adjustment dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also determined an addition_to_tax for delinquent filing of returns and a negligence_penalty on date petitioner filed a petition disputing the determinations in the notice_of_deficiency opinion i unreported income in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the substantiation and recordkeeping requirements see sec_7491 and b therefore the burden_of_proof remains on petitioner to show that the deposits are not taxable_income see rule a 96_tc_172 aff’d in part rev’d in part and remanded on other grounds 981_f2d_350 8th cir 31_tc_690 aff’d 295_f2d_336 5th cir taxpayers are required to maintain adequate books_and_records which reflect income in order to substantiate claimed tax deductions and to produce those records to the irs when requested sec_6001 sec_1_6001-1 e income_tax regs when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner may use indirect methods and he is given latitude in determining which method of reconstruction to apply id the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 one of the indirect methods of reconstructing income is the bank_deposits method the use of the bank deposit s method for computing income has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir see also 270_fedappx_899 11th cir 577_f2d_1165 5th cir bank_deposits constitute prima facie evidence of income 87_tc_74 see also 102_tc_632 when a taxpayer’s books_or_records are inadequate or incomplete and the taxpayer has large_bank deposits the commissioner is not acting arbitrarily or capriciously by resorting to the bank_deposits method to reconstruct income see 96_tc_858 aff’d 959_f2d_16 2d cir the bank_deposits method of reconstruction assumes that all of the deposits into a taxpayer’s account are taxable_income unless the taxpayer can show that the deposits are not taxable id pincite the commissioner need not show a likely source of the income when using the bank_deposits method but he must take into account any nontaxable items or deductible expenses of which he has knowledge see 335_f2d_671 5th cir see also dileo v commissioner t c pincite the record reflects that petitioner conducted more than one business activity during the years in issue the record also reflects that petitioner either failed to keep adequate books_and_records or failed to provide them during the examination of her returns as a result respondent used the bank_deposits method to determine gross_receipts and business_expenses during the examination and reconstruction petitioner met with the irs examiner to identify various deposits and their nature as loans proceeds from sale of real_estate and other items although the examiner accepted the characterizations of many entries in the bank records as petitioner proposed petitioner was unable to identify all of the deposits as a result the examiner concluded that petitioner neither included all of the gross_receipts on her returns nor substantiated all of her claimed business_expenses for and at trial petitioner did not assert that any of the deposits characterized as income were nontaxable items she presented some very generalized testimony that her businesses did not make money she did not provide any documents to the court to support a finding that any of the deposits were nontaxable items therefore we find that petitioner had unreported income for and in the amounts respondent determined ii schedule c deductions deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 290_us_111 wilson v commissioner tcmemo_2001_ the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner t c pincite roberts v commissioner t c pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self- serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents aff’d 175_f2d_500 2d cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 deputy v du pont u s pincite to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite a review of this record was made exceedingly difficult as the tax_return information did not align with the adjustments in the notice_of_deficiency although respondent apparently allowed some schedule c business_expense deductions and disallowed others the notice_of_deficiency did not clearly identify these items nor did respondent offer a clear explanation in his trial memorandum or at trial on the other hand petitioner failed to present any documentary_evidence or testimony that would suggest that she is entitled to additional schedule c business_expense deductions the record reflects that petitioner owned and operated several businesses during the years in issue and likely incurred business_expenses however petitioner relies on her very general statement that she did not make a large profit without evidence of the nature or amounts of expenses we have no basis upon which to allow additional schedule c business_expense deductions iii failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed including extensions unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 by establishing as petitioner acknowledges that petitioner did not file her and federal_income_tax returns by their due dates therefore petitioner bears the burden of proving that her failure_to_file the returns was due to reasonable_cause and not due to willful neglect see 116_tc_438 ruggeri v commissioner tcmemo_2008_300 reasonable_cause is a defense to the sec_6651 addition_to_tax to prove reasonable_cause for a failure to timely file the taxpayer must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances 78_tc_19 estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 aff’d without published opinion 107_f3d_877 9th cir petitioner alleges that she did not file her returns because she believed she did not make enough combined profit in her businesses to be required to file a return when the irs contacted petitioner in the agent informed her that she was required to file tax returns petitioner thereafter hired a return preparer and filed delinquent returns for and petitioner gave no other reason for her failure_to_file the and returns petitioner’s mistaken belief does not constitute reasonable_cause for failure to timely file her returns see 26_tc_528 there is no showing that advice of counsel was in fact sought or relied upon mere uninformed and unsupported belief by a taxpayer no matter how sincere that belief may be that he is not required to file a tax_return is insufficient to constitute reasonable_cause for his failure so to file aff’d 243_f2d_954 4th cir see also soltan v commissioner tcmemo_2010_91 we conclude that petitioner has not shown her failure to timely file returns was due to reasonable_cause therefore we find that petitioner is liable for the sec_6651 addition_to_tax for and iv accuracy-related_penalty taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 a taxpayer may avoid the application of an accuracy-related_penalty by proving she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess her proper tax_liability see neely v commissioner t c pincite stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that she exercised ordinary business care and prudence as to the disputed items 115_tc_43 aff’d 299_f3d_221 3d cir respondent has met his burden of production under sec_7491 for the accuracy-related_penalty for negligence by showing that petitioner omitted gross_receipts and failed to maintain adequate_records petitioner provided no documentation to the court and made no attempt to prove the source or nature of the unreported income or to substantiate various disallowed expenses petitioner did not show that she made a reasonable attempt to comply with the code or that she acted in good_faith she failed either to maintain or to produce books_and_records with respect to her business activities we conclude that petitioner is liable for the sec_6662 accuracy-related_penalty for negligence for and because we have found that petitioner is liable for the accuracy-related_penalty for negligence we need not discuss whether she had a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered for respondent
